462 So.2d 1105 (1985)
Anthony DUMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 64621.
Supreme Court of Florida.
January 31, 1985.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Asst. Public Defender, Eleventh Judicial Circuit, Miami, for petitioner.
Jim Smith, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., Miami, for respondent.
PER CURIAM.
We originally accepted jurisdiction in this cause, reported below as Dumas v. State, 439 So.2d 246 (Fla. 3d DCA 1983), on the basis of conflict with Cirio v. State, 440 So.2d 650 (Fla. 2d DCA 1983), and Johnson v. State, 411 So.2d 1023 (Fla. 2d DCA 1982). Upon further review, we find that there is no conflict because of the distinctive factual circumstances in the instant case, and, consequently, no basis for this Court to accept jurisdiction. The petition for review is denied.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents.